This is an appeal from a final decree entered by the Circuit Court of Putnam County, Florida, on November 6, 1936, between the City of Palatka, a municipal corporation, as plaintiff, and Ralph B. Wilson, as executor of the estate of Asa E. Wilson, deceased, and cross defendants, Frank Fulton as administrator of the estate of W.C. Foster, deceased, Irene Otto Brown and Robert T. Brown, her husband, and W.A. Williams, Jr., as Clerk of the Circuit Court of Putnam County, Florida, defendants. The equities were decreed to be with the City of Palatka and held that taxes due said City in the sum of $2654.69 were a first lien on property therein described. The decree held null and void a State tax certificate numbered 420 issued or sold during the year 1925, to W.C. Foster for the non payment of taxes for the year 1924 on the same property as the City of Palatka; that Frank Fulton was appointed administrator of the estate of the later W.C. Foster and certificate numbered 420 was transferred or endorsed by W.C. Foster to Irene Otto Brown and with her husband, Robert T. Brown, are the appellants here. The purpose of *Page 262 
the appeal is to review the decree holding null and void and of no effect in law the tax certificate numbered 420 issued July 6, 1925, by Rundell Wells, Tax Collector of Putnam County, Florida, and owned by Irene Otto Brown. The title to the land described in certificate number 420, supra, according to the record, is vested in Ralph B. Wilson, as executor of the last Will and Testament of Asa Wilson, deceased.
It is doubtful if this Court has jurisdiction to pass on the tax certificate number 420 held to be null and void by the lower court, because the owner of the title to the land described in the certificate while named in the final decree was not made a party to the said appeal, which is as follows:
"On the 21st day of January, 1937, defendants Irene Otto Brown and Robert T. Brown filed their notice and entry of appeal which was forthwith on the same day recorded in Chancery Order Book 16 page 286 a copy thereof being in the words and figures following:
                 "IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT OF THE STATE OF FLORIDA, IN AND FOR PUTNAM COUNTY. IN CHANCERY. No. 3395.
"CITY OF PALATKA, a municipal corporation, Plaintiff, v. RALPH B. WILSON, as executor, etc., et al., Defendants.
                      "NOTICE AND ENTRY OF APPEAL.
"Come now the defendants, Irene Otto Brown and Robert T. Brown, her husband, and take and enter this their appeal to the Supreme Court of the State of Florida from the certain final decree entered in the above styled cause under date of November 6, 1936, and recorded in Chancery Order Book 16, page 217, said final decree being entered by the Honorable George William Jackson, judge of the *Page 263 
said Court, and make their said appeal returnable to the Supreme Court of Florida, at Tallahassee, Florida, on the 6th day of April, A.D. 1937, the same being more than thirty and less than ninety days from the date of this appeal.
"This 15 day of January, A.D. 1937.
                                    "Walter F. Rogers "William T. Rogers "Eugene Williams "Attorneys for Defendants, Irene Otto Brown and Robert T. Brown, her husband."
The record shows that solicitors for appellants were by this Court "granted leave to file amended notice of appeal in Circuit Court, but there is no showing here that the amendment was ever perfected in the lower court according to the said Order and certified to this Court. There is nothing in the record to show that this Court has jurisdiction of the owner of the title to the land described in certificate number 420. That Ralph B. Wilson, as executor of the estate of Asa E. Wilson, deceased, has not by any act or deed submitted himself to the jurisdiction hereof as disclosed by this record. The notice of the appeal as recorded in the office of the Clerk of the Circuit Court of Putnam County fails to include the name of Ralph B. Wilson, executor of the estate of Asa E. Wilson, deceased, and because of the absence of a necessary party, this court is without authority at law to pass upon the legal merits of tax certificate number 420.
This Court had before it a similar question as the one involved in the case at bar in Lowe v. DeLaney, 54 Fla. 40, text 481,44 So.2d 710, when this Court said: *Page 264 
"* * * The entry of appeal attempts to include other unknown parties as appellees by the use of the abbreviation `et al.,'
but, as was held in the cases of State, ex rel. Andreu, v. Canfield, 40 Fla. 36, 23 South. Rep. 591, and Cornell v. Franklin, 40 Fla. 149, 23 South. Rep. 589, the use of such an abbreviation does not include anyone as a party to an appeal except such as are expressly and fully named in the appeal * * *"
See also the case of Lessic v. Booske, 86 Fla. 251, text 252-3,97 So.2d 383, where it was said:
"* * * There is nothing in the record to indicate the identity of George Lessic, et al., on behalf of Clarence Griggs Floyd, a minor, named in the purported entry of appeal as appellants, with George Messic, Clarence Griggs Floyd, a minor, and William Floyd, his guardian, ad litem, and Edith Messic, a minor, and Earl Hoffman, her guardian ad litem, respondents in the Court below. Because of this variance the notice of appeal is defective and insufficient to give this Court jurisdiction of the parties. Furthermore, if this error had not been made and the appeal should be regarded as having been made by George Messic, et al.,
appellants, versus A. Booske, appellee, on the theory that Messic and Lessic are idem sonams, the abbreviation of `et al.,' is ineffectual as to the parties to whom it is intended to refer, and it appearing from the transcript of record sent to this Court that such omitted parties are minors and are jointly interested in the subject-matter of the litigation with the party attempted to be named and are necessary parties appellant, and that they could not now be brought in as appellants because the time for taking an appeal has expired, the motion to dismiss will be granted. National Bank v. Newheart, 41 Fla. 470,27 South. Rep. 297; State, ex rel., v. Canfield, 40 Fla. 36,23 South. Rep. 591; Cornell v. Franklin, 40 Fla. 149,23 South. Rep. 598." *Page 265 
The abbreviation "et al." appearing in the notice of appeal is insufficient in this case to include the owners of the land described in the certificate number 420. See: Gifford v. Plummer,73 Fla. 1065, 75 So.2d 536; National Bank v. Newheart, 41 Fla. 470,27 So.2d 297; Lessic v. Booske, 86 Fla. 251, 97 So.2d 383; Mitchell v. Mason, 90 Fla. 192, 105 So.2d 404; Lowe v. DeLaney, 54 Fla. 480,44 So.2d 710."
We have examined the evidence adduced in this case. It appears from the record that the court below did not err in deciding the equities of the cause as there was ample testimony to sustain his conclusions. An appellate court cannot reverse the findings of a Chancellor on facts unless it has been made to appear that the findings are clearly erroneous when considering all the evidence. See: Helland v. Evans, 113 Fla. 839, 152 So.2d 623, where it was said:
"(1). The case presents a question of the sufficiency of the evidence to support the chancellor's findings. A rule which this court has observed from its earliest history is that a chancellor's finding and conclusion on facts will not be disturbed unless the evidence shows clearly that such finding and conclusions are erroneous. See Waterman v. Higgins, 28 Fla. 660,10 So.2d 97; Fuller v. Fuller, 23 Fla. 236, 2 So.2d 426; Lewter v. Price, 25 Fla. 584, 6 So.2d 439; Bothamly v. Queal, 58 Fla. 396,50 So.2d 415; Viser v. Willard, 60 Fla. 395, 53 So.2d 501; Theisen v. Whiddon, 60 Fla. 372, 53 So.2d 642; Bank of Jasper v. Tuten,62 Fla. 423, 57 So.2d 238; Dixon Lumber Co. v. Jennings, 63 Fla. 405,57 So.2d 615; Terra Ceia Estates v. Taylor, 68 Fla. 261,67 So.2d 169; McGill v. Chappelle, 71 Fla. 479, 71 So.2d 836; Farrell v. Forest Inv. Co., 73 Fla. 191, 74 So.2d 216; 1 A.L.R. 25; Hill v. Beacham, 79 Fla. 430, 85 So.2d 147; Sandlin v. Hunter, 70 Fla. 514,70 So.2d 553; Shad v. Smith, 74 Fla. 324, 76 So.2d 897; Edney v. Stinson, 90 Fla. 335, 105 So.2d 821. *Page 266 
"(2) Where the evidence is conflicting, the finding of the chancellor will not be disturbed unless such finding is clearly shown to be erroneous, is a mere corollary to the rule announced above because the chancellor must consider the evidence, weigh its probative value, and determine from the spoken words of the witnesses and such documents as are offered in evidence the truth of the given proposition under consideration by him. If the finding which he makes from the conflicting statements of witnesses is to be disturbed it must be because the evidence considered in its entirety is clearly irreconcilable with the conclusion reached by him."
There is no error in the record and the decree appealed from is hereby affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL and BUFORD, J.J., concur.
                        ON PETITION FOR REHEARING